DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received October 25, 2021 are acknowledged.

Claim 4 has been canceled.
Claims 1, 3, and 8-11 have been amended.
Claims 1-3 and 5-17 are pending in the instant application.
Claims 6-15 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed February 10, 2021.


Claims 1-3, 5, 16 and 17 are under examination as they read on antibodies that bind FXI and comprise the species of h19F6 (VL of SEQ ID NO:197, VH of SEQ ID NO:198).  


Claim Objections
Claims 16 and 17 are objected to because they depend from claims drawn to a non-elected invention.  It is suggested that applicant either amend the claims in question to depend from a claim which properly is part of the elected invention or amend the claims to place them into independent form.

Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.  Applicant indicates that they disagree with the objection but to expedite prosecution withdraw the claims from prosecution.
This argument has been considered and is not persuasive.  Claims 16 and 17 appear to claim antibodies made by a particular process.  Based upon the evidence of record, there does not appear to be any reason to believe that the antibodies of claims 

It should be noted that in view of the aforementioned dependency problem, claims 16 and 17 are examined in this office action as if they depend directly from independent claim 1.  If this was not applicant’s intent, any additional grounds of rejection in future office actions relating to this dependency issue will be considered as being necessitated by applicant’s amendments.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-5, 16 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of applicant’s claim amendments received October 25, 2021 which address the issues raised in the prior office action.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Applicant has broadly claimed a genus of antibodies that bind to factor XI.  These antibodies are recited as comprising distinct structural elements recited by way of SEQ ID numbers, as well as sequences 90% identical thereto as well as “immunologically active portions thereof”.  To support such a genus applicant discloses immunizing rodents with human FXI and using standard hybridoma technology to establish 12 unrelated clones, 3 of which (19F6, 34F8, and 42A5) were selected for humanization and further sequence modification (see particularly examples 2, 5, and 13).  Notably all antibodies disclosed in the working examples were of a conventional structure which utilized VH and VL domains, each of which contain three CDRs (such that there are six total, 3 in the VH and 3 in the VL), and no working examples of antibodies which contain less than six CDRs are disclosed which have the functional property of binding to FXI/FXIa.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical 
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc, v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of 
26 distinct sequences, an astronomical number that is far greater than the calculated number of all 14).
It should be pointed out that in paragraph [0044] of the instant specification applicant teaches that the term “immunologically active portion” is limited to an antibody fragment which maintains binding activity toward the FXI/FXIa antigen.  As discussed above, the art generally recognizes that it is the structure of six CDRs working in unison (3 in the VH and 3 in the VL) which are responsible for the functional property of antigen binding, which in the instant case is to FXI/FXIa.  Applicant has not disclosed any working examples wherein any antibodies comprising less than six fully identified CDRs were demonstrated to bind the FXI antigen.  As amended October 25, 2021, it is not completely clear how much specific structure is required for the antibodies claimed in independent claim 1.  The claim amendments set forth three groups of antibodies, namely A) those that have 6 fully defined CDRs identified by SEQ ID number and set into groups of six (i.e. CDRs1-3 of the VH and VL) identified as “combinations” a-l, B) “combinations” of A wherein the CDRs contain mutations due to the 90% identity limitation, and C) “an immunologically active portion thereof”.  As discussed earlier, the art teaches that it is all six CDRs working together that give rise to the function of binding antigen and applicant has not provided any data demonstrating that this functional activity is maintained in the absence of six specifically defined CDRs.  Additionally, the 90% identity language indicates that applicant desires to actively mutate the very structures which give rise to the recited function of antigen binding even though the specification does not appear to disclose which locations (if any) within the CDRs are (or are not) amenable to structural alterations while preserving functional activity.  Further, while the specification clearly defines an “immunologically active portion” of an antibody as having the function of binding to FXI/FXIa, the specification does not define a minimal structure(s) applicant believes to be correlated with this functional activity.  Thus, it is not clear if the “immunologically active portion” does or does not need to comprise all six of the CDRs from “combinations” a-l as set forth in claim 1.  Note that if applicant is trying to ensure that the claims read upon conventional full length four chain antibodies (i.e. LC-HC:HC-LC wherein disulfide bonds link the polypeptide chains) as well as well-known and routine fragments including Fab, Fab’, 
   It is true that applicant discloses making multiple lead clones, and that some of these clones were subsequently humanized.  It is also clear that the disclosed clones bind to distinct epitopes within the same FXI/FXIa antigen, as is clearly set forth in paragraphs [0038], [0042], and [00111] of the instant specification.  It should be noted that the SEQ ID numbers recited in independent claim 1 appear to come from distinct lead clones as evidenced by tables 1 and 2 of the instant specification.  Therefore, based upon the evidence of the instant specification, it appears that all antibodies and antigen binding fragments thereof need to comprise six CDRs as set forth in any of “combinations” a) to l) in claim 1 in order to have the function of antigen binding based upon the evidence presently of record.     
It should be noted that claim 3 as presently amended recite multiple pairs of sequences recited by SEQ ID number, wherein said pairs are VL and VH sequences from antibodies known to bind the recited target antigen.  In addition to claiming antibodies that are required to have a complete VH/VL pair defined by SEQ ID numbers, the claim also indicates 90% identity with respect to the VH and VL SEQ ID numbers.  If independent claim 1 fixed the CDR sequences to be exact sequences, the mutations relative to the recited VH and VL would necessarily be located in the frameworks which are routinely changes by artisans as per the well-known process of humanization.  However, as discussed above, parts of claim 1 do allow for mutations to occur in the CDRs which are the structure known in the art as being responsible for antigen binding and thus the 90% identity language of claim 3 allows for the changes to occur within the CDRs as well.  As has been stated previously, applicant has not presented any data concerning CDR mutagenesis and the art generally recognizes that CDR mutations can abrogate binding function.      
In view of all of the above, artisans would not reasonably conclude that the amounts of structure presently required by the instant claim language are sufficient to 

Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.  Applicant argues that the claims have been amended to obviate the issues raised in the prior office action.
These arguments have been considered and are not persuasive because as discussed in the rejection supra, the claimed genera of antibodies do not necessarily have sufficient defined structure which gives rise to the recited functional property of antigen binding.  

    
No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644